NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DENNIS JAMES SMITH,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )        Case No. 2D13-61
                                             )
STATE OF FLORIDA,                            )
                                             )
           Appellee.                         )
________________________________             )

Opinion filed July 2, 2014.

Appeal from the Circuit Court for
Hillsborough County; Daniel L. Perry,
Judge.

Howard L. Dimmig, II, Public Defender, and
Richard P. Albertine, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.



KELLY, Judge.


              Dennis James Smith appeals from his judgment and sentence for several

offenses following the revocation of his probation. We affirm the order revoking Smith's
probation without further comment. However, we remand for the entry of an amended

revocation order.

             While this appeal was pending, Smith filed a motion to correct sentencing

error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). The trial court granted

this motion and reduced Smith's sentence for attempted first-degree murder (count I),

armed burglary of a dwelling (count II), and robbery with a deadly weapon (count III)

from 194.025 months to 172 months' imprisonment with credit for time served. Although

an amended judgment and sentence was entered, no amended revocation order

appears in the record. We therefore remand with directions to the trial court to enter an

amended order of revocation accurately reflecting Smith's corrected sentence.

             Affirmed; remanded with directions.




LaROSE and KHOUZAM, JJ., Concur.




                                          -2-